Title: General Orders, 16 May 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Sunday May 16th 1779.
Parole South-Carolina—C. Signs Howe. Rutledge.


The Bonamtown Picket to be relieved tomorrow from the Pennsylvania line—The Morristown with an addition of a serjeant, Corporal and twelve men from the Maryland line, furnished with Ammunition and Provision as usual.
A General Court-Martial of the line to sit tomorrow half past 9 ôclock A.M. to try all such Persons as shall come before them—Colonel Greene President.
